Case: 15-60312      Document: 00513395907         Page: 1    Date Filed: 02/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-60312
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          February 25, 2016
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JOHN PEDELAHORE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:15-CR-24


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       John Pedelahore appeals the 10-year term of supervised release imposed
by the district court following its revocation of his prior five-year term of
supervised release. Pedelahore was convicted of using the Internet to coerce
and entice a minor for illegal sexual activity. He argues that his supervised
release term is substantively unreasonable because the district court failed to
account for a factor that should have received significant weight, and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60312    Document: 00513395907     Page: 2   Date Filed: 02/25/2016


                                 No. 15-60312

sentence represented a clear error of judgment in balancing the sentencing
factors. We review a preserved challenge to revocation sentences under the
plainly unreasonable standard. United States v. Miller, 634 F.3d 841, 843 (5th
Cir. 2011).
      In imposing sentence, the district court considered the advisory policy
statements and the appropriate sentencing factors. The district court also
considered the testimony of Dr. Richard Strebeck who, among other things,
testified that he was not able to quantify Pedelahore’s risk level and opined
that Pedelahore required continued supervised release. The record shows that
the district court did not ignore mitigating factors. Dr. Strebeck testified that
Pedelahore received group counseling from him for about one year, and an
unspecified amount and type of counseling from a prior counselor. The district
court heard this testimony and did not consider Pedelahore’s specific lack of
one-on-one counseling to be a mitigating factor. See United States v. Alvarado,
691 F.3d 592, 597 (5th Cir. 2012) (finding appellant’s mere belief that
mitigating factors should have been balanced differently insufficient to disturb
the presumption of reasonableness).        Finally, even though Pedelahore’s
supervised release violations were only Grade C, he admitted to five separate
violations. Pedelahore cites no authority for the proposition that a 10-year
term of supervised release is plainly unreasonable when imposed for multiple
Grade C violations.
      Given the above, the district court’s imposition of a 10-year term of
supervised release following revocation was not plainly unreasonable. See
Miller, 634 F.3d at 843.
      AFFIRMED.




                                       2